Citation Nr: 1548887	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for visual impairment.  

6.  Entitlement to service connection for a heart disorder, to include as due to ionizing radiation.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A video-conference hearing was held before the undersigned Veterans Law Judge in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss, tinnitus, impaired vision, and bilateral hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the video-conference hearing held on October 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal for service connection for a heart disorder to include as due to ionizing radiation.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a heart disorder to include as due to ionizing radiation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the video-conference hearing held on October 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal for service connection for a heart disorder.  The transcript of the hearing has been reduced to writing.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for 

appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for a heart disorder, to include as due to ionizing radiation, is dismissed.



REMAND

The Veteran claims that service connection is warranted for bilateral hearing loss, tinnitus, impaired vision, and bilateral hip disabilities.  He contends that these disabilities had their onset during or as a result of military service.  The Board notes that the Veteran's service records are unavailable as a result of fire that occurred in 1973 that destroyed a portion of Air Force and Army military files.  Notwithstanding, the Board finds that additional sources may be available to the Veteran that may help him establish his claims.

In a statement received in July 2012, the Veteran stated that while serving with the 306 Bomb Squadron, 365 Bomb Wing, he was hospitalized for vision problems following involvement in an airplane crash at MacDill Air Force base (AFB) in 1953.  At the video-conference hearing, he testified that in 1954, he was aboard an airplane, in which the nose of the aircraft detached on a hard landing.  At this time he was looking into a scope that shattered and caused him to lose vision for 6 days (hearing transcript pg. 3).  He also sustained hip injuries during this landing, as well as when he fell off an airplane wing in 1953 (hearing transcript pg. 4).  

In June 2013, a formal finding of unavailability of complete service treatment records was issued.  It was noted that the National Personnel Records Center (NPRC) in September 1993 and October 2012 provided negative responses to the RO's request for records, noting that the Veteran's records were fire related.  However, it does not appear that the RO has attempted to obtain any records of treatment directly from MacDill AFB hospital.  Also, in a statement marked as received in October 2010 in VBMS, the Veteran reported that he served 4 years of active duty and 4 years of inactive duty with the Reserves.  Therefore, it is also necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the Reserves, including on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as well as any service treatment records that may be associated with this service.  

In statement dated in October 2013 (marked as received in October 2010 in Veterans Benefits Management System (VBMS) e-folder), the Veteran reported surgical treatment for his hip by Dr. Crage at Hardin Memorial Hospital in Elizabethtown, Kentucky.  The RO should assist the Veteran in obtaining these records and associating them with the VBMS e-folder.

The Veteran has also reported receiving treatment at the Altoona, PA, and Ft. Myers, FL, VA treatment facilities.  See VA Form 21-4138, dated August 3, 1993.  His complete records from these facilities must be obtained on remand. 

Finally, in light of the Veteran's contentions VA examinations and opinions are needed to help adjudicate the claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps in order to request that the Veteran provide detailed information concerning the circumstances of his treatment received for his eye/visual and hip injuries, such as dates and pertinent information related to treatment.  He should be asked to complete and submit a NA Form 13055.

2.  The Veteran's response notwithstanding, the RO should contact the NPRC, and/or any other appropriate sources, and request a complete copy of the Veteran's service treatment records, to include all clinical records, and his service personnel records.  

3.  The RO should contact the MacDill AFB Hospital and request any records on file relating to the Veteran's claimed hospitalization at that facility in 1953 and 1954.  Any records obtained should be associated with the claims file.  If no records are available, this fact should be documented in the claims file.

4.  As noted above, the Veteran reported that after his separation from service in February 1960, he served 4 years of active duty and 4 years of inactive duty with the Reserves.  The RO should request the appropriate sources to verify the Veteran's dates of service and the type of service during each period, i.e., whether it was active duty, ACDUTRA, or INACDUTRA.  The RO should attempt to obtain copies of any service department records that would possibly shed light on the Veteran's duty status during his time with the Reserve, as well as his complete treatment records associated with this service.  

5.  The RO should make arrangements to obtain the Veteran's complete treatment records from Hardin Memorial Hospital, to include from Dr. Crage.

6.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Altoona and Ft. Myers VA treatment facilities, dated from February 1960 forward.

7.  Make arrangements to obtain the Veteran's complete treatment records from the Louisville VA treatment facility, dated from February 2015 forward.

8.  Thereafter, schedule the Veteran for a VA orthopedic examination of his hips.  The VBMS file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should provide a diagnosis of all hip disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hip disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's reports of being in an airplane accident in 1953, falling off an airplane wing in 1954, and/or general deterioration from military duties.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  Schedule the Veteran for a VA audiological examination.  The VBMS file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus had its clinical onset during active service or is related to any incident of service, to include exposure to aircraft engine noises.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

10.  Schedule the Veteran for a VA ophthalmology examination.  The VBMS file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted

The examiner should provide a diagnosis of all eye/visual disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye/visual disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's report of losing his vision in 1953 (or 1954) when a scope he was looking through shattered during a hard airplane landing.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

11.  After all indicated development has been completed, the RO should review the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


